DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 & 3-12 are allowed.  The examiner acknowledges the amendments filed 2/17/22 have overcome the rejections and/or objections set forth in the office action mailed 12/17/21. The following is an examiner’s statement of reasons for allowance:
	
 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein “the diffraction grating of the spectral angle converting unit and the volume Bragg grating of the diffraction unit have different lengths or different thicknesses”, in combination with the rest of the limitations of claim 1.

 As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein “wherein the diffraction grating of the spectral angle converting unit and the volume Bragg grating of the diffraction unit have different lengths or different thicknesses”, in combination with the rest of the limitations of claim 11.

 As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein “wherein the diffraction grating of the spectral angle converting unit and the volume Bragg grating of the diffraction unit are disposed parallel to each other, and the diffraction grating of the spectral angle converting unit comprises periodic protruding”, in combination with the rest of the limitations of claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877